PER CURIAM.
Nicholas Frederick appeals the judgment and sentence entered against him after a jury found him guilty of numerous charges.1 Because the aggravated assault convictions on Counts V and VI involved the same victims as in Counts II and III and each offense occurred within the same criminal episode, we vacate the convictions on Counts V and VI based on double jeopardy principles. Fleming v. State, 75 So.3d 397, 400 (Fla. 5th DCA 2011). In all other respects, we affirm.
*472AFFIRMED, in part; VACATED, in part.
PALMER, EVANDER and BERGER, JJ., concur.

. At trial, the jury found Frederick guilty of the following: Count I, attempted voluntary manslaughter (as a lesser included offense of attempted first-degree murder); Counts II and III, aggravated assault (as lesser included offenses of attempted first-degree murder); Count IV, resisting an officer with violence; Counts V-VIII, aggravated assault; Count IX, fleeing or attempting to elude a law enforcement officer at high speed or with wanton disregard; and Count XI, grand theft of a motor vehicle.